Title: To Benjamin Franklin from the Comte de Vergennes, 14 March 1780
From: Vergennes, Charles Gravier, comte de
To: Franklin, Benjamin


Versailles le 14 mars 1780.
J’ai l’honneur de vous envoyer, Monsieur, une Lettre qui a été écrite à M. Amelot Secretaire d’Etat par M. de Blossac Intendant du Poitou, au sujet du Sr. William Campbell qui demande la permission de resider a Poitiers; Les details que donne M. de Blossac sur ce qui regarde cet étranger et les Certificats joints à la Lettre, me portent a croire de même que lui, qu’il ne sauroit y avoir d’inconvenient a accorder cette Permission; Je n’ai cependant pas voulu répondre à la demande, sans savoir ce que vous en pensez; Comme le dit S. William, Campbell, Irlandois de Nation, se dit attaché aux Etats Unis de l’Amerique, qu’il a obtenu le droit de bourgeoisie à New York ainsi qu’il le justifie et que dans ces derniers tems il a fait un domicile d’environ deux ans à Paris où vous vous avez peut-être eu Occasion de le connoitre, Je vous prie en ce cas de me marquer ce que vous pensez de son personnel et de l’objet de sa demande et de me renvoyer les Pieces cy-jointes, pour me mettre en état de repondre a M. Amelot.
J’ai l’honneur d’être tres parfaitement, Monsieur, votre très humble et très obeissant Serviteur.
(signé) De Vergennes
M. Franklin.
